Citation Nr: 1534959	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  08-06 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder, claimed as secondary to a service-connected left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to April 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington under cover letter from the RO in Detroit, Michigan.  

The issue involving service connection for a left knee disorder on the merits is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The RO denied service connection for a left knee disorder in a March 1984 rating decision; the Veteran was notified of this decision in April 1984, but did not appeal the decision nor submit any pertinent evidence within the appeal period. 

2.  Evidence received since the March 1984 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim for service connection for a left knee disorder, and raises the reasonable possibility of substantiating the claims for service connection.


CONCLUSION OF LAW

Evidence received since the March 1984 rating decision that denied service connection for a left knee disorder is new and material, and the claim for service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2015).  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  

In this case, the RO denied service connection for a left knee disorder in a March 1984 rating decision; the Veteran did not appeal the RO decision and did not submit any pertinent evidence within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b). 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

At the time of the March 1984 rating decision there was no medical opinion with respect to a nexus between the Veteran's service-connected left foot disorder and a claimed left knee disorder.  The evidence obtained since the March 1984 rating decision includes a June 21004 letter from the Veteran's brother, who is a physician; and an August 2004 letter from a private orthopedic surgeon.  These letters indicate a causal relationship between the Veteran's service-connected left foot disorder and his claimed left knee pain.  

The Board concludes that the evidence received since the March 1984 rating decision is new because it was not before the RO when it denied service connection at that time.  This evidence is also material because bears directly and substantially upon the specific matter under consideration, and raises a reasonable possibility of substantiating the claim for service connection with the assistance of VA.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim for service connection for a left knee disorder is reopened.


ORDER

New and material evidence having been received; the previously denied claim of entitlement to service connection for a left knee disorder is reopened, and to that extent only the appeal is granted.  


	(CONTINUED ON NEXT PAGE)


REMAND

Service connection is in effect for a left foot disorder.  The Veteran claims entitlement to service connection for a left knee disorder on a secondary basis.  The private medical opinions referenced in the decision above, link the Veteran's complains of left knee pain to the service-connected left foot disorder.  However, the record does not show an adequate diagnosis of the claimed left knee disorder.  

The private medical opinions merely refer to left knee pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Without a current disability, there can be no entitlement to compensation.  See McLain v. Nicholson, 21 Vet. App. 319 (2007)(holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

The March 2006 VA examination report indicated no impairment of range of motion of the left knee and did not diagnose a left knee disability.  An August 2004 private magnetic resonance imaging (MRI) report indicates the presence of a small tear in the posterior horn of the medial meniscus with trace joint effusion of the left knee.  However, recent VA physical therapy records indicate complaints of knee pain and that a knee brace was prescribed, but again indicated no diagnosis of a current knee disorder.  Accordingly, there is an absence of evidence of record providing an actual diagnosis of a current left knee disorder, other than pain.  Therefore, an examination is necessary to determine whether there is a current diagnosis of a left knee disorder.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination to determine whether any diagnosed left knee disorder found is related to the service-connected left foot disorder.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must provide a diagnosis of any left knee disorder found by the current examination or shown by the previous evidence of record.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently diagnosed or previously shown left knee is related to the Veteran's military service, or is due to or aggravated by any service-connected disorder, to include the Veteran's service-connected left foot and leg disorders.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 ().  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

4.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claim for service connection for a left knee disorder must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until further notice is received; however, additional evidence or argument may be presented while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


